DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 15, 2021, has been entered.  Claims 1, 4-6, 9, 14, 16, 18-30 remain pending in this application.  Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Non-Final Office Action mailed August 16, 2021.

Allowable Subject Matter
Claims 1, 4-6, 9, 14, 16, 18-30 are allowed for the reasons stated in the Non-Final Office Action mailed August 16, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                  

/PHILIP R WIEST/Primary Examiner, Art Unit 3781